Title: To James Madison from William Jarvis, 22 September 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 22 Septr. 1802
					
					I did myself the honor to address you on the 11th. Inst, inclosing my communication to this Government relative to the Prohibition of flour, a Copy of the original order & a copy of a letter from Mr. OBrien, by the Ship Dispatch Captn. Downs Via New York.  If the extreme of our Indian Custom of takeing time to consider of a proposal made them, before they give an answer, is politeness, this is one of the most polite Courts in Europe; not yet being favoured with a line in reply to mine of the 9th. Instant. Notwithstanding I have every reason to suppose that what flour is on hand the 4th. Jany. will be allowed to be consumed, but am afraid the importation after that time will not be suffered upon the old footing.  A Gentleman whom I have convers’d with on the subject, who has an opportunity of knowing the sentiments of some of the higher Officers of this Govmt. conceives that the only chance remaining for an admission would be by holding out the idea of a duty being laid on our flour equal to what is conceived to be the loss sustained by its being manufactured abroad; which as it would afford a Revenue to this Govmt. it is likely would prevent their attending to the clamor about the mills & would tend to quiet the owners of Real Estates by assisting to keep up the price of grain.  If the admission can be obtained even on these terms, It appears to me it will prove advantageous to us, inasmuch as our flour will always find a Considerable consumption as We shall be able to sell it at the difference of the expense of freight between that & Wheat, less than they can afford to sell what is ground in this Country at, provided they put no greater duty on our flour than the real expense of manufacturing wheat here; beside the advantage We shall always derive from our packages; barrels being transported into the Country with much more ease than can the imported wheat for manufacturing, & for what is consumed in the City there is the expense of a double transportation.  Our barrels are likewise invariably preferred to send to the Brazils to the sacks & coarse cask, in which they are obliged to pack theirs & generally for Vessels Stores.  It being also much drier, from the nature of the grain, than the flour made from almost any European grain, I am inclined to think it keeps better in crossing the Sea, which if the case will always give it a preference for this purpose.  I do not know but that it would be best to have it admitted on almost any terms than to have it prohibited, as then it always remains optional with us to send it or not as We shall find most for our advantage.  I will thank you Sir to inform me particularly on this head, which I hope will reach me before the prohibition takes place for about that time I should judge it would be proper to present another Memorial.  If this Sir should be your opinion, I submit to your judgment whether it would not be better for you Sir to write the Memorial as I am confident no argument will escape & that they will be arranged in the manner that will give them the greatest possible weight; both of which I am apprehensive I have greatly fail’d in.
					Mr. Dunbar the Gentleman who brought the Commission from the United Insurance Company of New York arrived here two days since.  The Gentlemen named are Messrs. Dohrman, Bulkeley, & Herbert, but they are all opinion that there would be an impropriety in even requesting his Excellency to be interrogated, & was the application made they were confident he would not comply.  I have understood a similar Commission was sent from England dureing the administration of the Marquis Pombal, but which he would in no shape answer to.  Therefore before I take any steps I shall be well advised on the subject.  If we fail in obtaining His Excellency’s evidence, I hope We shall succeed in a way that will answer all the purposes intended by the Commission, which I feel the more sanguine in doing from its appearing to me that the fact the Company want to substantiate Vizt. whether the Aurora was concerned in an illicit or prohibited Trade, can full as well be substantiated by an authenticated Copy of the proceedings against her in Para & by the Laws of this Country relative to the Colonial Trade; as in all probability the only answers His Excy. could give to any of the questions must be derived from those sources.
					Three Vessels that have arrived within 14 days from Philada. have become the innocent Victims to 

the indiscretion of a Captn. from New York who being ask’d on his arrival, if any disorder prevail’d 

there, answered in the Negative, but sd. that the yellow Fever was in Philada.  In consequence, the 

Vessels were quarantin’d with clear bills of Health; one from Baltimore has lain 14 days because the 

Captn. sd. that a Man who died 7 d’s after he sail’d turn’d yellow after death, & 2 from New York, 1 of 

which has lain 9 days, which with the one from Baltimore & the longest from Philada. I got clear by a 

Personal application to Providor Mor: (ie 1st. Health officer)  Those are the only Vessels that have been 

quantined from Philada. & Baltimore, one haveing arrived from the latter place since the forementioned 

that was admitted to an immediate entry; & this is the longest that have been detain’d from N York.  

From all other Ports in the US, they are admitted directly.  This has been the reason why I have not 

trouble’d Don Juan & on the subject, thinking it best not to do it untill I despair’d succeeding with his 

Lordship & which haveing done in those cases I hope I shall in the others.  If not shall write to His 

Excellency.
					A Moroquin Ship arrived here some days ago mounting 22 guns.  On her first comeing in 

the Captn. demanded of this Govmt. 3 Casks which were the next day sent him.  He lay in Port 4 or 5 

days & sailed about seven days since; the Captn. sd. he was from Larash on a Cruise against the 

Vessels belonging to the Hanse Towns.  I believe him to be the same mentd. by Mr. Simpson & Mr. 

Gavino.  Three boats were seiz’d to day with Rappee on board, that was removed from the 

House formerly occupied by Genl. Lannes.  The Prince ordered it put on board a French Vessel & 

sent to him.  We have no certain information concerning him; the report is that a Courier met him 

on his way to Paris with orders from Bonaparte for him to retire to an Estate he has 30 leagues from 

Paris.  I have the honor to be With the greatest Respect Sir yr. Most Hble Servt.
					
						William Jarvis
					
					
						P.S.  Inclosed & accompanying this is a dispatch from Mr. Willis & a Copy & extract of a 

Circular from Mr. Gavino.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
